DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 12/30/2021. 
Claim 2, 4, 6-9 and 12-20 has been cancelled by the applicant.
Claims 1, 3, 5, 10-11 and 21 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Response to Arguments
Claim Rejection under 35 U.S.C. 112:
Previous 112 Rejections have been withdrawn based on amendment.
Claim Rejection under 35 U.S.C. 101:
Applicant asserts that the claim is not direct to an abstract idea because the claim recites a routing payment network to properly identify whether or not a token is familiar and route the unfamiliar token to another payment network for detokenization, applicant’s 
Claim Rejection under 35 U.S.C. 103:
The applicant asserts that Kumnick in view of Laxminarayanan and Dimmick does not teach the claims. The examiner respectfully disagrees. Laxminarayanan teach each limitations, see detail in 102 rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "identify whether the token included in the authorization request is familiar or unfamiliar to the routing payment network, based on a listing of tokens in a token vault data structure" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The claim recites a token vault associated with the routing payment network 106. The specification also disclosed a token vault associated with routing payment network 106 in at least Paragraph [0028] [0036] [0041]. However, such token vault is not shown on the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
The disclosure is objected to because of the following informalities: the applicant is respectfully reminded to amend the specification to properly reference the drawing as if the drawing will be amended.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 10-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laxminarayanan et al. (US 20150046338 A1; hereinafter, "Laxminarayanan").
With respect to claim 1:
Laxminarayanan teaches a system for use in processing network transactions to accounts, where the transactions are based on network messages including tokens, the system comprising:
a routing payment network in communication with a payment network separate from the routing payment network. (Fig 1, 2)
the routing payment network including a memory and at least one processor coupled to the memory, wherein the at least one processor is configured to. 
receive an authorization request for a transaction initiated through the routing payment network, via an acquirer in communication with the routing payment network, the authorization request including a token associated with a payment account involved in the transaction. (At step 904, the merchant computer 140 may generate an authorization request message with the captured data (e.g., token, token expiration date, token presentment mode, token cryptogram, and token requestor identifier) and provide it to the acquirer computer 150. At step 906, the authorization request message may be conveyed to the payment processing network computer A 160 by the acquirer computer 150. See at least Paragraph [0157]-[0159] Fig 9)
identify whether the token included in the authorization request is familiar or unfamiliar to the routing payment network, based on a listing of tokens in a token vault data structure. (Rather, in some embodiments, direct or indirect knowledge of the lookup table may be the only way to determine the original PAN corresponding to the token. In some embodiments, an entity that maintains the aforementioned lookup table may be referred to as a "token vault." The token BIN may then be compared with token routing table 610 to determine that the token is associated with payment processing network A 160. In another example, a token "5500 0001 2345 6789" may be compared with token routing table 610 to determine that the token is associated with payment processing network B 170. See at least Paragraph [0028] [0104]-[0106] [0112] and Fig. 6)
in response to the token included in the authorization request being identified as familiar: convert the token to a primary account number (PAN), based on the token vault data structure. (Payment processing network A token mapping table 620 includes 
in response to the token included in the authorization request being identified as unfamiliar (Embodiments of the invention address these issues by enabling payment networks to process transactions using tokens associated with different payment networks. For example, in some embodiments, once a transaction using a token is received by a first payment network, a token routing table may be used to identify which payment network the token is associated with. If the token is associated with a second payment network. At step 812, the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). See at least Paragraph [0044] [0139], Fig. 8: 812)
transmit a network request message to the payment network, via an application programing interface (API) call to the payment network, for the transaction. (In some embodiments, token exchange may be achieved via a transactional message, such as an 
the network request message including the token but not including the PAN associated with the payment account (If the token is associated with a second payment network, a token verification request message may be sent to the second payment network. At step 908, payment processing network A 160 generates a token verification request message. The token verification request message may include, for example, the token, the token requestor ID, the token expiration date, the POS entry mode, a token assurance level, and/or the token cryptogram. Any of these data fields may be determined from the authorization request message or any other suitable source. See at least Paragraph [0044] [0160], Fig. 9: 908)
whereby the token is converted to the PAN associated with said payment account and returned to the routing payment network; receive the PAN from the payment network. (Subsequently, an original PAN associated with the token may be returned in a token verification response message. Once payment processing network B 170 receives the token verification request, at step 910, payment processing network B 170 may interface with network token system B 220 to determine an account identifier (e.g., a PAN) associated with the received token, validate the transaction is compatible with the token information stored in the token record of the token registry 221 for the token 
append the PAN to the authorization request; transmit the authorization request, with the appended PAN, to the issuer of the payment account, thereby permitting the routing payment network to accommodate use of the token, when unfamiliar, to process the transaction. (The first payment network may can then use the BIN of the original PAN to route the transaction and provide the PAN to the issuer to approve or decline the transaction. At step 912, payment processing network A 160 modifies the authorization request message for the transaction to include, for example, the PAN, the PAN expiration date, the POS entry mode, a card sequence number (which may be used to differentiate between different consumer devices 120 or tokens associated with the same PAN), the token cryptogram, the token, the token requestor ID, and the token assurance level. see at least Paragraph [0044] [0162]-[0163] Fig. 9: 912)

Laxminarayanan does not explicitly teach the following limitation:
append the PAN to the authorization request; transmit the authorization request, with the appended PAN, to an issuer associated with the payment account. (Fig. 8: 820, 9: 912). 

With respect to claim 3:
Laxminarayanan further teaches wherein the at least one processor is further configured to search, in the token vault data structure, for the token, in order to identify whether the token is familiar or unfamiliar. (Rather, in some embodiments, direct or indirect knowledge of the lookup table may be the only way to determine the original PAN corresponding to the token. In some embodiments, an entity that maintains the aforementioned lookup table may be referred to as a "token vault." The token BIN may then be compared with token routing table 610 to determine that the token is associated with payment processing network A 160. In another example, a token "5500 0001 2345 6789" may be compared with token routing table 610 to determine that the token is associated with payment processing network B 170. Payment processing network A token mapping table 620 includes information mapping a token associated with payment processing network A 160 back to an original PAN associated with that token. PPN A token mapping table 620 may, for example, comprise data maintained in token registry database A 211 of network token system A 210. In the embodiment shown in FIG. 6, PPN A token mapping table 620 comprises a token BIN range field 621, an issuer BIN 
With respect to claim 5:
Laxminarayanan further teaches wherein the network request message is an ISO 8583 message. (In some embodiments, token exchange may be achieved via a transactional message, such as an ISO message. See at least Paragraph [0036])
With respect to claim 10:
Laxminarayanan further teaches further comprising at least one token service provider in communication with the at least one processor, the at least one processor of the routing payment network further configured to receive tokens from the at least one token service provider and store the received tokens in the token vault as part of the listing of tokens. (Network token systems 210 and 220 may each include a token registry database 211 and 221, and a token processing server computer 212 and 222, respectively. Token registry database 211 and 221 may also be referred to as "token vaults." A token registry database 211 or 221 may store and maintain issued or generated tokens as well as any other relevant information to the tokens. At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request. Once the token is generated or determined, a token record/entry for the token may be generated including the token data shown in FIG. 4 described above regarding token entry or records in the token registry database 221. See at least Paragraph [0059] [0129]-[0131] and Fig. 8)
With respect to claim 11:
Laxminarayanan further teaches wherein the routing payment network includes an automated clearing house (ACH) network. (FIG. 5 illustrates components of the payment processing network computer 500 in one embodiment of the invention. In some embodiments, payment processing network A 160 and payment processing network B 170 may be implemented using or in a similar manner to payment processing network computer 500. The computer readable medium 510 may include an authorization module 512, an authentication module 514, a capture module 516, a clearing module 518, a settlement and reconciliation module 520, an interchange fee programs module 522, a regulations and exception processing module 526, a reporting module 526 and a value added services module 528. See at least Paragraph [0084]-[0089] Fig.5)
With respect to claim 21:
Laxminarayanan further teaches wherein the token is generated through a token service provider associated with one of the routing payment network and the payment network; and wherein the at least one processor of the routing payment network is further configured to: receive the token from the token service provider, when the token service provider is associated with the routing payment network; and store the token in the vault data structure, whereby the token is familiar to the routing payment network. (Network token systems 210 and 220 may each include a token registry database 211 and 221, and a token processing server computer 212 and 222, respectively. Token registry database 211 and 221 may also be referred to as "token vaults." A token registry database 211 or 221 may store and maintain issued or generated tokens as well as any other relevant information to the tokens. At step 804, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685